Citation Nr: 1632177	
Decision Date: 08/12/16    Archive Date: 08/23/16

DOCKET NO.  12-08 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable disability rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his fiancée



ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran served on active duty from July 1961 to October 1964. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, that granted entitlement to service connection for PTSD with an evaluation of 30 percent from the date of service connection, November 17, 2009, and granted service connection for bilateral hearing loss with an evaluation of 0 percent effective from the date of service connection, November 17, 2009. 

In October 2013 the Veteran testified before the undersigned Veterans Law Judge.  A copy of the transcript is contained in the electronic "Virtual VA" system.

During the pendency of this appeal, the Veteran's case was converted to electronic files contained on the Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The Board again notes that the issues of entitlement to service connection for depressive disorder and alcohol abuse have been raised by the Veteran during his October 2013 hearing, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are again referred to the AOJ for appropriate action.

When this case was previously before the Board in October 2014, it was remanded for additional evidentiary development.  It has since been returned to the Board for further appellate action.

The issue of entitlement to an initial rating in excess of 30 percent for PTSD is addressed in the Remand that follows the Order section of this decision.


FINDING OF FACT

The Veteran's service-connected bilateral hearing loss has been manifested at worst by a Level IV Roman numeral designation for the right ear and a Level II designation for the left ear throughout the initial evaluation period.


CONCLUSION OF LAW

The criteria for a compensable initial disability rating for bilateral hearing loss are not met or approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Prior Remand Compliance

When this case was previously before the Board in October 2014, it was remanded in order to provide the Veteran proper notice, allow him the opportunity to submit outstanding records, as well as to afford him a VA examination.  A letter in December 2014 provided the Veteran proper notice and requested that he submit pertinent records; the Veteran was also afforded a VA examination in January 2015.  The Board finds there has been substantial compliance with prior remand directives such that an additional remand is not required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers the right to compliance with remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) (holding that remand not required under Stegall where there was substantial compliance with remand directives).

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects the Veteran was provided complete VCAA notice in a letter mailed in July 2011, prior to the initial adjudication of the claim.  

The Board also finds VA has complied with its duty to assist the Veteran in the development of his claim.  In this regard, the Board notes that service treatment records (STRs) and pertinent post-service medical records have been associated with the electronic claims file.  

Additionally, the Veteran and his fiancée presented testimony in support of his claim before the undersigned.  The provisions of 38 C.F.R. § 3.103(c) (2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the October 2013 hearing, the undersigned complied with the requirements set forth in Bryant.  Neither the Veteran nor his representative has asserted that VA has failed to comply with 38 C.F.R. § 3.103(c) (2) (2015), nor have they identified any prejudice in the conducting of the Board hearing.  The Board, therefore, concludes that it has fulfilled its duty under Bryant.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the available relevant records and has provided adequate examinations to the Veteran.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2015).

Disability ratings for hearing loss disability are derived from mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The rating schedule establishes 11 auditory hearing acuity levels based upon average puretone thresholds and speech discrimination.  See 38 C.F.R. § 4.85.

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometric test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(b).

Table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on puretone threshold average.  Table VIa is used when the examiner certifies that the use of the speech discrimination test is not appropriate due to language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86. 38 C.F.R. § 4.85(c).

"Puretone threshold average" as used in Tables VI and VIa is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz and divided by four.  This average is used in all cases (including those of § 4.86) to determine a Roman numeral designation from Tables VI and VIa.  38 C.F.R. § 4.85(d).

Table VII, "Percentage Evaluations of Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in each ear.  The horizontal rows represent the ear having better hearing and the vertical columns represent the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and the column intersect.  38 C.F.R. § 4.85(e).

Provisions for evaluating exceptional patterns of hearing impairment are as follows:

(a) When the puretone thresholds at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.

(b) When the puretone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral; the numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86.

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2015) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected bilateral hearing loss disability on appeal.  However, the Board is of the opinion this case presents no evidentiary considerations that would warrant an exposition of remote clinical histories and findings pertaining to the disability.

At the outset, the Board notes that the Veteran was granted service connection for bilateral hearing loss in a rating decision in October 2011 that assigned an evaluation of 0 percent effective from the date of service connection, November 17, 2009.  The noncompensable rating was based upon a VA-contracted audiological evaluation in April 2011 in which his puretone thresholds were as follows:


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
N/A
45
60
75
80
65
LEFT
N/A
35
65
70
75
61

Speech recognition was 76 percent in the right ear and 92 percent in the left ear.

Applying the values above to Table VI results in a Level IV Roman numeral designation for the right ear and a Level II designation for the left ear.  Application of these designations to Table VII results in a noncompensable rating.  The readings reported in this evaluation do meet the requirements for evaluation as an exceptional pattern of impairment.

An audiological evaluation in January 2013 showed that his puretone thresholds were as follows:


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
N/A
45
65
80
85
69
LEFT
N/A
40
65
60
60
56

Speech recognition was 84 percent in the right ear and 88 percent in the left ear.

Applying the values above to Table VI results in a Level III Roman numeral designation for the right ear and a Level II designation for the left ear.  Application of these designations to Table VII results in a noncompensable rating.  The readings reported in this evaluation do meet the requirements for evaluation as an exceptional pattern of impairment.

The Veteran testified before the undersigned in October 2013 as to his ability to hear but not understand.  He stated that his hearing aids allowed him to hear, but there was no discrimination between all the noises he heard.  He stated that he did not wear his hearing aids because of this problem and that caused stress.

The Board remanded this matter in October 2014.  In response to the remand the Veteran was afforded VA audiological evaluation in January 2015.  The audiological evaluation in January 2015 showed that his puretone thresholds were as follows:


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
N/A
45
70
70
80
66
LEFT
N/A
40
65
70
70
61

Speech recognition was 88 percent in the right ear and 92 percent in the left ear.

The examiner also noted that the Veteran's hearing loss impacted ordinary conditions of daily life, including ability to work, as he had difficulty understanding speech.

Applying the values above to Table VI results in a Level III Roman numeral designation for the right ear and a Level II designation for the left ear.  Application of these designations to Table VII results in a noncompensable rating.  The readings reported in this evaluation do meet the requirements for evaluation as an exceptional pattern of impairment.

As discussed above, the audiological results of record do not support a compensable rating.

VA must also consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has carefully considered the lay evidence offered by the Veteran and his representative in the form of correspondence and testimony to VA. 

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991). However, the rating schedule for hearing loss is a reasonable exercise of the Secretary's rulemaking authority.  Martinak v. Nicholson, 21 Vet. App. 447.  Whereas the Veteran's hearing loss has not been shown by medical or lay evidence to be worse than that measured during audiological evaluation, the lay evidence does not support a claim for rating higher than currently assigned.

Consideration has been given to assigning a staged rating; however, at no distinct period under review does the disability warrant a higher schedular rating.  See Hart, 21 Vet. App. 505.

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(a).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the record reflects that the manifestations of the disability, namely hearing loss, are specifically contemplated by the schedular criteria.  Accordingly, the Board has concluded that referral of this case for extra-schedular consideration is not in order.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Furthermore, the Board finds that the issue of entitlement to a total disability evaluation based on individual unemployability (TDIU) has not been raised by the evidence of record as part of the Veteran's increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009) (the issue of entitlement to TDIU is part of an increased rating claim when that issue is raised by the record); see also Comer v. Peake, 552 F.3d 1362, 1366 (Fed. Cir. 2009) (the issue of entitlement to TDIU is raised whenever there is "cogent evidence of unemployability, regardless of whether [the claimant] states specifically that he is seeking TDIU benefits").  While hearing loss may impact the Veteran's ordinary conditions of daily life on account of the fact that he has difficulty understanding speech, there is no indication in the record, to include the Veteran's own assertions, that he is unable to work due to his hearing disability. 

In sum, based on the evidence and analysis above, the Board finds the criteria for a compensable rating for the service-connected bilateral hearing loss are not met. Accordingly, the claim must be denied.  Because the evidence preponderates against the claim, the benefit-of-the-doubt rule does not apply.


ORDER

Entitlement to a compensable initial disability rating for the bilateral hearing loss disability is denied.
REMAND

First, the Board observes that additional records have been associated with the electronic claims file since the February 2013 supplemental statement of the case (SSOC) that addressed the issue regarding PTSD, to include a VA examination in January 2015.  In this case, the Veteran's Substantive Appeal was filed in July 2012.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105 to provide for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of a substantive appeal filed on or after February 2, 2013, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence).  Here, however, the VA examination report was not submitted by the Veteran.  Given the above, the evidence is not subject to automatic waiver and an SSOC is required.  See 38 C.F.R. §§ 19.31, 19.37 (2015).

Moreover, in the October 2014 remand, the Board noted that a PTSD disability benefits questionnaire in April 2013 indicated that the Axis I diagnoses included PTSD, depressive disorder, and alcohol abuse (by history) as part of the overall psychiatric disability.  Therefore, the Board instructed that on remand, while assessing the severity of the Veteran's PTSD, the VA examiner should also be asked to identify the current manifestations of the Veteran's depressive disorder and alcohol abuse and whether or not these manifestations overlap with those from his service-connected PTSD disability or whether they include any that are separate and distinct from his PTSD symptoms. 

The Board finds that this directive was not accomplished on remand as the January 2015 VA examiner did not address the depressive disorder.

A Board remand confers upon an appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Board remand).  Accordingly, the Board finds that the Veteran should be afforded another VA examination on remand.
That is, the issue of an increased initial rating for PTSD is inextricably intertwined with the referred claim for entitlement to service connection for depressive disorder and alcohol abuse, and must also be remanded to the AOJ for appropriate action.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered); see also Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001) (finding that 38 U.S.C.A. § 1110  does not preclude a veteran from receiving compensation for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a veteran's service-connected disability).

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to be scheduled for an examination by the January 2015 VA examiner or another VA psychiatrist or psychologist if that individual is not available.  Access to the electronic claims files must be made available to and reviewed by the examiner.  Any indicated studies should be performed. 

The examiner should also identify all manifestations of the service-connected PTSD.  The examiner should also provide an opinion concerning the current degree of social and industrial impairment resulting from the service-connected PTSD.  

To the extent possible, the manifestations of the service-connected PTSD should be distinguished from those of any other psychiatric disorder found to be present.  To that end, the examiner must specifically address the Veteran's depressive disorder and alcohol abuse.  The examiner is asked to describe the current nature and severity of the depressive disorder and alcohol abuse and to indicate whether these symptoms overlap with those from the PTSD or if there are distinct manifestations from the depressive disorder and alcohol abuse that are not attributable to the PTSD. If such distinction cannot be made with out resort to speculation, the examiner should provide a rationale for that finding.  

In addition, the examiner should provide an opinion with respect to each additional acquired psychiatric disorder found to be currently present or present at any time during the pendency of the claim as to whether it represents a progression of the previously diagnosed PTSD or a separate disorder.  If it is determined to represent a separate disorder, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service or was caused or worsened by a service-connected disability. 

The rationale for all opinions expressed should also be provided.
 
2.  Adjudicate the referred claim of service connection for depressive disorder and alcohol abuse.  The Veteran and his representative should be furnished notice of the determination and notice of appellate rights and procedures, including the need to file a timely notice of disagreement if the Veteran wished to initiate an appeal from this determination.  The AOJ must then wait until the Veteran submits an appeal or the appeal period has expired for the referred claim. 


a. If entitlement to service connection is granted for the referred claim for depressive disorder and alcohol abuse, the AOJ must reclassify the claim for an initial disability rating in excess of 30 percent for service-connected PTSD as an initial disability rating in excess of 30 percent for an acquired mental disorder, to include PTSD with associated depressive disorder and alcohol abuse, and a new evaluation should be assigned based on the combined symptomatology. 

b. If entitlement to service connection is denied for the referred claim for depressive disorder and alcohol abuse, after waiting the appropriate time, readjudicate the claim of entitlement to an initial disability rating in excess of 30 percent for service-connected PTSD.  

If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with an SSOC and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


